 

Exhibit 10.2

 

October 7, 2016

 

AR Capital Acquisition Corp.

405 Park Avenue, 14th Floor

New York, New York 10022

 

AR Capital, LLC

405 Park Avenue, 14th Floor

New York, New York 10022

 

Re: Termination Letter

 

Gentlemen:

 

Reference is made to that certain letter agreement dated as of October 1, 2014
(the “Insider Letter Agreement”), by and among AR Capital Acquisition Corp., a
Delaware corporation (the “Company”), AR Capital, LLC, a Delaware limited
liability company (“AR Capital”), Nicholas S. Schorsch, William M. Kahane,
Nicholas Radesca and Yoav Wiegenfeld (collectively, the “Parties”).

 

Based on the due execution and delivery of (i) that certain transfer agreement
dated as of September 16, 2016, by and among AR Capital, Axar Master Fund Ltd.,
a Cayman Islands exempted company (“Axar”), and the Company, as amended by the
First Amendment to the Agreement, dated September 27, 2016, and (ii) that
certain insider letter agreement dated as of even date herewith, by and between
Axar and the Company, the Parties hereby agree that the Insider Letter Agreement
is terminated effective as of the date hereof with respect to Nicholas S.
Schorsch, William M. Kahane and Nicholas Radesca; provided however, that the
Insider Letter Agreement shall remain in full force and effect with respect to
Yoav Wiegenfeld.

 

[Signature Page Follows]

 

 

 

 

  Very truly, yours,       AR CAPITAL ACQUISITION CORP.         By: /s/ William
Kahane    

Name: William Kahane

Title: CEO

 

[Signature Page to Insider Letter Amendment]

 

 

 

 

ACKNOWLEDGED AND AGREED:

 

AR CAPITAL, LLC

 

By: /s/ Edward Michael Weil Jr     Name: Edward Michael Weil Jr     Title: CEO  
      By: /s/ Nicholas S. Schorsch     Name: Nicholas S. Schorsch  

 

By:  /s/ William M. Kahane     Name: William M. Kahane         By:  /s/ Nicholas
Radesca     Name: Nicholas Radesca  

 

By:  /s/ Yoav Wiegenfeld     Name: Yoav Wiegenfeld  

 

[Signature Page to Insider Letter Amendment]

 

 

 